Title: To George Washington from Joseph Vose, 1 March 1782
From: Vose, Joseph
To: Washington, George


                        
                            Sir,
                            Boston 1st March 1782
                        
                        I beg leave to represent to your Excellency the situation that I am now in Reflecting matters of my Regiment
                            & some private Affairs of my owne, being at the Southward last winter with the Marquis, would beg leave to be
                            absent one month longer then your Excellencys orders of Joining Camp by the tenth of April.
                        Genl Lincoln will Speake to your Excellency upon the Subject—I remain your Excellencys most Obdt Humble
                            Servant
                        
                            Josh Vose Colo.
                            first Massts Regt
                        
                    